DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on January 30, 2022.  Claims 1, 3, 6, 7, 8, 9, 10, 11, 12 & 13 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,808,369 B1) to Gaylord in view of (U.S. Patent Publication Number 2016 / 0066679 A1) to Capps and (U.S. Patent Number 9,161,609 B2) to Milligan et al.
Regarding claim 1, Gaylord discloses the modular tool belt (10), comprising: 
the support frame (22 & 23) being linearly arranged and bendable to enable wrapping around a user’s waist, the support frame (22 & 23) including the front side (See Figure 2) and the rear side (See Figure 3) includes the raised support surface (21) that extends vertically above the support frame (22 & 23) (See Figures 2 & 3); 
wherein the support frame (22 & 23) is configured as two separate components (See Figures 3, 5, 6, 7, 8 & 9) that, when worn, respectively extend along left and right hips of the user, and the raised surface (21) at the rear side (See Figure 3) attached to each of the support frame components (See Figures 3, 5, 6, 7, 8 & 9) to create the single unit;
the support frame (22 & 23) being positioned on an inside surface of the rear side of the two separate components (See Figure 3);
laces (50, 51 & 52) (See Figures 3, 5 & 6) extend from respective end portions (i.e. Back End Portions of (22 & 23) in Figure 3) of the rear side (See Figure 3) of the two components, wherein the two separate components (See Figures 3, 5, 6, 7, 8 & 9) 
the tightening mechanism (54 & 55) that custom fits the modular tool belt (10) to the user’s dimensions, in which tightening of the tightening mechanism (54 & 55) tightens the laces (51 & 52) that extend between the two separate components (See Figures 3, 5 & 6), in which the laces (51 & 52) are positioned on an outer surface of the raises support surface (21) (See Column 6, lines 22 – 32) (See Figures 3, 5, 6, 7, 8 & 9).
However, Gaylord does not explicitly disclose multiple layers.
Capps teaches the modular tool belt (10) comprising: the support frame (12, 14, 13A & 13B) comprised of the multiple layers (i.e. Inner Layer (12); Outer Layer (14) w/ Pad positioned b/w the Inner (12) & Outer (14) Layers) (See Paragraphs 0005 & 0038).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the multiple layers as taught by Capps with the modular tool belt of Gaylord in order to increase durability and provide a comfort fit.
However, Gaylord does not disclose the belt at the front side; and 
pockets arranged around an outside surface of the support frame, wherein individual pockets are arranged in rows and columns to enable customizable attachment of items to the pockets; and 
one or more accessories that respectively attach to one or more pockets on the modular tool belt.
Milligan teaches the belt (308) at the front side; and pockets (114A & 114B) arranged around an outside surface of the support frame (302A & 302B), wherein 
one or more accessories (402) that respectively attach to one or more pockets (114A & 114B) on the modular tool belt (106).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the belt at the front side; and pockets arranged around an outside surface of the support frame, wherein individual pockets are arranged in rows and columns to enable customizable attachment of items to the pockets; and one or more accessories that respectively attach to one or more pockets on the modular tool belt as taught by Milligan with the modular tool belt of Gaylord in order to fasten the modular belt on the users waist and store items.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,808,369 B1) to Gaylord, (U.S. Patent Publication Number 2016 / 0066679 A1) to Capps and (U.S. Patent Number 9,161,609 B2) to Milligan et al., as applied to claim 1 above, and further in view of (U.S. Patent Publication Number 2013 / 0289438) to Lyon.
	Regarding claim 3, Gaylord as modified by above does not disclose wherein the raised support surface includes the closable opening with the cavity, in which the cavity receives a hot or cold pack.  
Lyon teaches wherein the raised support surface (210) includes the closable opening (202) with the cavity (206), in which the cavity (206) receives a hot or cold pack (204 or 104) (See Paragraphs 0034 & 0035) (See Figures 2A, 2B & 2D) for the purpose 
It would have been obvious to one having ordinary skill in the art at the time the invention was effective filed to make the raised support surface including the closable opening with the cavity, in which the cavity receives a hot or cold pack as taught by Lyon with the modular tool belt of Gaylord in order to cool the user’s skin and reduces body-fat rich cells in the area where cooling is applied (See Abstract).
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,808,369 B1) to Gaylord, (U.S. Patent Publication Number 2016 / 0066679 A1) to Capps and (U.S. Patent Number 9,161,609 B2) to Milligan et al., as applied to claim 1 above, and further in view of (U.S. Patent Number 5,413,262) to Dewire et al.
Regarding claim 6, Milligan et al., discloses the modular tool belt (106) wherein the support frame (302A & 302B) includes the first arm and the second arm on the respective separate components (See Figure 3).
However, Gaylord as modified by above does not disclose the first and second arms overlap when the buckle is connected in the front side. 
Dewire et al., teaches the first and second arms (12B & 12C) overlap when the buckle (28, 30 & 32) is connected in the front side (See Figure 4) for the purpose of protecting the user and preventing a back injury (See Abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first and second arms overlap when the .

Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,808,369 B1) to Gaylord, (U.S. Patent Publication Number 2016 / 0066679 A1) to Capps and (U.S. Patent Number 9,161,609 B2) to Milligan et al., as applied to claim 1 above, and further in view of (U.S. Patent Number 5,724,707) to Kirk et al.
Regarding claim 8, Gaylord as modified by Milligan et al., discloses wherein the one or more accessories (402) secure to the pockets (114A & 114B) along the outside surface of the support frame (302A & 302B) (See Figure 4).
However, Gaylord as modified by Milligan et al., does not explicitly disclose including MOLLE (Modular Lightweight Load-Carrying Equipment) straps.
Kirk et al., teaches the one or more accessories (12) include MOLLE (Modular Lightweight Load-Carrying Equipment) straps (i.e. Left & Right (24) in Figure 3) that secure to the pockets (22) along the outside surface (See Figures 1, 2, 3 & 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make including MOLLE (Modular Lightweight Load-Carrying Equipment) straps as taught by Kirk et al., with the modified modular tool belt of Gaylord in order to provide interlocking fastening.

.  

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,808,369 B1) to Gaylord, (U.S. Patent Publication Number 2016 / 0066679 A1) to Capps and (U.S. Patent Number 9,161,609 B2) to Milligan et al., as applied to claim 1 above, and further in view of (U.S. Patent Number 5,628,721) to Arnold et al.
Regarding claim 10, Gaylord as modified above does not disclose wherein layers of the support frame include Lycra on an inside portion of the support frame that is proximal to the user.
Arnold et al., teaches layers of the support frame (130 & 132) include Lycra on an inside portion of the support frame (130 & 132) that is proximal to the user (See Column 3, lines 36 – 50).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make layers of the support frame include Lycra on an inside portion of the support frame that is proximal to the user as taught by Arnold et al., with the modular tool belt of Gaylord in order allow the belt to be stretchable and flexible.

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 9,808,369 B1) to Gaylord, (U.S. Patent Publication Number 2016 / ., as applied to claim 10 above, and further in view of (U.S. Patent Publication Number 2018 / 0021210 A1) to Stray-Gundersen et al.
Regarding claim 11, Gaylord as modified by above does not disclose wherein the layers of the support frame include ballistic nylon on an outside portion of the support frame that is distal from the user.  
Stray-Gundersen et al., teaches wherein the layers of the support frame (100) include ballistic nylon on an outside portion (102) of the support frame (100) that is distal from the user (See Paragraph 0080).
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the layers of the support frame include ballistic nylon on an outside portion of the support frame that is distal from the user as taught by Stray-Gundersen et al., with the modular tool belt of Gaylord in order to enhance durability and product appeal.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,808,369 B1) to Gaylord, (U.S. Patent Publication Number 2016 / 0066679 A1) to Capps and (U.S. Patent Number 9,161,609 B2) to Milligan et al., (U.S. Patent Number 5,628,721) to Arnold et al., and (U.S. Patent Publication Number 2018 / 0021210 A1) to Stray-Gundersen et al., as applied to claim 11 above, and further in view of (U.S. Patent Number 5,586,969) to Yewer, Jr.
Regarding claim 12, Gaylord as modified by Arnold et al., discloses wherein the layers of the support frame (130) & 132) includes mesh (See Column 3, lines 36 – 50).

Yewer, Jr., teaches disclose wherein the layers of the support frame include and memory foam (See Column 1, line 32).  
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the layers of the support frame include and memory foam as taught by Yewer, Jr., with the modular tool belt of Gaylord in order to conform to the users waist (See Column 1, line 33).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,808,369 B1) to Gaylord, (U.S. Patent Publication Number 2016 / 0066679 A1) to Capps and (U.S. Patent Number 9,161,609 B2) to Milligan et al., as applied to claim 1 above, and further in view of (U.S. Patent Number 5,413,262) to Dewire et al.
Regarding claim 13, Gaylord as modified above does not disclose wherein the support frame includes openings inside which the belt inserts and attaches to, wherein the belt extends along the front portion of the modular tool belt.
Dewire et al., teaches the support frame (12B & 12C) includes openings (i.e. Gap Space Openings formed by (18, 18A, 18B, 18C & 18D) in Figures 4 & 5) inside which the belt (14) inserts and attaches to, wherein the belt (14) extends along the front portion of the modular tool belt (12) (See Column 3, lines 51 – 63) (See Figures 4 & 5).
It would have been obvious to one have ordinary skill in the art at the time the invention was effectively filed to make the support frame includes openings inside which the belt inserts and attaches to, wherein the belt extends along the front portion of the .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6, 8, 9, 10, 11, 12 & 13 have been considered but are moot in view of the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/L.L.V/Examiner, Art Unit 3734    

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734